         Case 20-31585 Document 140 Filed in TXSB on 06/08/20 Page 1 of 6




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

IN RE:                                         §          Chapter 11
                                               §
PEARL RESOURCES, LLC and                       §          Case No. 20-31585-11
                                               §
PEARL RESOURCES OPERATING                      §          Case No. 20-31586-11
CO. LLC,                                       §
                                               §          Jointly Administered under
                                               §          Case No. 20-31585
       Debtors.                                §

         MOTION OF PILOT THOMAS LOGISTICS, LLC TO CONSOLIDATE
             CLAIM OBJECTION WITH ADVERSARY PROCEEDING

       THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
       YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY
       CONTACT THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU
       AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE A
       RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU MUST
       FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE DATE
       THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY
       THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A
       TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
       FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND
       HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE
       HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT
       MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE
       THE MOTION AT THE HEARING.

       REPRESENTED          PARTIES       SHOULD       ACT     THROUGH         THEIR
       ATTORNEY.

       Pilot Thomas Logistics, LLC (“Pilot Thomas”), by and through the undersigned counsel,

hereby files this motion to consolidate the claim objection to Pilot Thomas’s secured proofs of

claim [Docket No. 117] (the “Claim Objection”) with the pending adversary proceeding contesting

Pilot Thomas’s secured claim [Adv. Proc. No. 20-3077] (the “Adversary Proceeding”). In support

there, Pilot Thomas respectfully shows as follows:




NOTICE OF PERFECTION OF MINERAL LIEN                                                    PAGE 1
         Case 20-31585 Document 140 Filed in TXSB on 06/08/20 Page 2 of 6




                                              BACKGROUND

        1.       Pilot Thomas delivered and provided supplies and fuel under agreement/contract

benefitting the Debtors in connection with Debtors’ oil and gas operations in Pecos County, Texas.

The total amount due and owing Pilot Thomas on account of the provision of these goods through

March 3, 2020 (the “Petition Date”) is at least $95,749.17 exclusive of any accruing interest, costs,

fees, and other charges, with additional amounts potentially owed and accrued after the Petition

Date.

        2.       Pilot Thomas has filed proofs of claim against each of the Debtors in the amount of

$95,749.17 which are fully secured by statutory liens under Texas law, i.e., Chapter 56 of the

Texas Property Code. 1

        3.       On April 10, 2020, the Debtors filed the Debtors’ Complaint to Determine the

Validity, Priority, and Extent of Liens Filed by Various Creditors Against the Debtors’ Property

[Adv. Proc. No. 20-3077, Docket No. 1] (the “Complaint”). In the Complaint, the Debtors contest

the validity, priority, and extent of Pilot Thomas’s statutory liens. The Debtors challenge the lien

on two bases: (1) Pilot Thomas failed to properly provide notice to all property owners as required

under applicable Texas law (Tex. Prop. Code § 56.021(b)); and (2) the Debtors have no liability

under applicable Texas law because they allegedly owed no amounts to the original contractor

(Tex. Prop. Code § 56.043). 2

        4.       On May 13, 2020, Pilot Thomas filed its answer in the Adversary Proceeding,

denying that the Debtors were entitled to the relief sought and asserting various affirmative

defenses.



1
  Pilot Thomas has amended its proofs of claim to include the amounts at issue in the Adversary Proceeding and to
remove amounts inadvertently asserted against the Debtors.
2
  The Debtor also challenged the liens of other creditors in the Adversary Proceeding on similar grounds.


MOTION TO CONSOLIDATE CLAIM OBJECTION WITH ADVERSARY PROCEEDING                                             PAGE 2
        Case 20-31585 Document 140 Filed in TXSB on 06/08/20 Page 3 of 6




        5.      On May 20, 2020, the Debtors filed the Claim Objection to Pilot Thomas’s proofs

of claim. The Debtors challenge Pilot Thomas’s proofs of claim on four bases: (1) Pilot Thomas

has no contractual claim or relationship with the Debtors; (2) the claim “is based on fraudulent or

false invoices”; (3) Pilot Thomas cannot establish a quantum meruit claim; and (4) the Debtors’

liability is barred under Tex. Prop. Code § 56.043. The Debtors also expressly incorporate the

Complaint into the Claim Objection.

        6.      The deadline for Pilot Thomas to respond to the Claim Objection is June 19, 2020.

Nevertheless, Pilot Thomas contests the factual and legal allegations in the Claim Objection.

                                       RELIEF REQUESTED

        7.      Rule 42(a) of the Federal Rules of Civil Procedure, made applicable to bankruptcy

courts by Rule 7042 of the Federal Rules of Bankruptcy Procedure, vests courts with discretion to

consolidate similar issues in separate pending proceedings. See FED. R. CIV. P. 42(a) (“If actions

before the court involve a common question of law or fact, the court may: (1) join for hearing or

trial any or all matters at issue in the actions; (2) consolidate the actions; or (3) issue any other

orders to avoid unnecessary cost or delay.”); see also FED. R. BANKR. P. 7042.

        8.      Under Rule 42(a), courts have broad powers to consolidate actions involving

common questions of law or fact if, in its discretion, such consolidation would facilitate the

administration of justice. See, e.g., St. Bernard Gen. Hosp., Inc. v. Hosp. Serv. Ass’n of New

Orleans, Inc., 712 F.2d 978, 989–90 (5th Cir. 1983) (“Consolidating actions in a district court is

proper when the cases involve common questions of law and fact, and the district judge finds that

it would avoid unnecessary costs or delay. . . . Consolidation is improper if it would prejudice the

rights of the parties.”) (citations omitted).




MOTION TO CONSOLIDATE CLAIM OBJECTION WITH ADVERSARY PROCEEDING                               PAGE 3
        Case 20-31585 Document 140 Filed in TXSB on 06/08/20 Page 4 of 6




       9.      Moreover, the fact that additional issues may be involved in two actions where

consolidation is sought should not defeat consolidation under Rule 42(a). See In re Dak Mfg. Corp.,

73 B.R. 917, 922 (Bankr. D. N.J. 1987) (“In this case, as in most cases where consolidation is

sought, the actions are of ‘like nature’ . . . the fact that additional issues may be involved in either

action, should not operate to defeat a consolidation under Fed. R. Civ. P. 42.”).

       10.     Rule 42(a) is designed to address just the sort of inefficient duplication of effort

that would arise from holding separate hearings on two related matters—one on the Claim

Objection and another on the Adversary Proceeding—within months of each other, that will

necessarily implicate overlapping questions of both law and fact. Additionally, the savings of time

and effort gained through consolidation outweigh any purported prejudice, if any, to the Debtors

that might result.

       11.     First, the Claim Objection involves factual and legal issues that bear directly on the

matters asserted in the Complaint. Specifically, the Claim Objection challenges Pilot Thomas’s

proofs of claim on the exact same grounds as the Complaint (namely, Tex. Prop. Code § 56.043)

and even expressly incorporates the Complaint. Moreover, the remaining challenges to Pilot

Thomas’s claim and lien are inapplicable or easily disproven. Ultimately, both the Complaint and

the Claim Objection will be determined by applying applicable Texas mineral lien law.

Consequently, any discovery for the Claim Objection will require development of the same facts

from the same documents and the same witnesses as the Adversary Proceeding, and any hearing

on the Claim Objection will require adjudication of the same factual issues raised in the Complaint.

       12.     Second, the Debtors will suffer no prejudice through consolidation. Both

proceedings are in their infancy; both will involve similar discovery on similar issues; there will

be complete overlap in witnesses and documents; and any delay that the Debtors would face from




MOTION TO CONSOLIDATE CLAIM OBJECTION WITH ADVERSARY PROCEEDING                                  PAGE 4
        Case 20-31585 Document 140 Filed in TXSB on 06/08/20 Page 5 of 6




such consolidation would be minimal. Thus, where, as here, proceedings will be streamlined and

economized to avoid duplication of effort, and to prevent conflicting outcomes in cases involving

similar legal and factual issues, Pilot Thomas submits that consolidation is appropriate and in the

interest of judicial economy.

                                        CONCLUSION

       13.     For the foregoing reasons, Pilot Thomas respectfully requests that the Court

consolidate the hearings and related deadlines pertaining to the Adversary Proceeding and the

Claim Objection and order any other relief the Court deems proper.



Dated: June 8, 2020                                  Respectfully submitted,

                                                     /s/ Joshua N. Eppich
                                                     Joshua N. Eppich
                                                     State Bar I.D. No. 24050567
                                                     Bryan C. Assink
                                                     State Bar I.D. No. 24089009
                                                     J. Robertson Clarke
                                                     State Bar I.D. No. 24108098
                                                     BONDS ELLIS EPPICH SCHAFER JONES LLP
                                                     420 Throckmorton Street, Suite 1000
                                                     Fort Worth, Texas 76102
                                                     (817) 405-6900 telephone
                                                     (817) 405-6902 facsimile
                                                     Email: Joshua@bondsellis.com
                                                     Email: Bryan.Assink@bondsellis.com
                                                     Email: Robbie.Clarke@bondsellis.com

                                                     ATTORNEYS FOR PILOT THOMAS LOGISTICS,
                                                     LLC




MOTION TO CONSOLIDATE CLAIM OBJECTION WITH ADVERSARY PROCEEDING                             PAGE 5
        Case 20-31585 Document 140 Filed in TXSB on 06/08/20 Page 6 of 6




                             CERTIFICATE OF CONFERENCE

       I, the undersigned, hereby certify that, on June 4, 2020, the undersigned counsel for Pilot
Thomas Logistics, LLC attempted to confer with counsel for the Debtors about the proposed
consolidation of the Claim Objection with the Adversary Proceeding, and counsel for the Debtors
provided no substantive response to the proposed consolidation.

                                                    /s/ Joshua N. Eppich
                                                    Joshua N. Eppich




                                CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that, on June 8, 2020, a true and correct copy of the
foregoing document was served on all parties requesting service via the Court’s ECF system.

                                                    /s/ J. Robertson Clarke
                                                    J. Robertson Clarke




MOTION TO CONSOLIDATE CLAIM OBJECTION WITH ADVERSARY PROCEEDING                            PAGE 6
